In re: Wilford D. Carter applying for writ of mandamus. Parish of Calcasieu. 357 So.2d 1175.
Writ refused. In view of the response of the trial judge, that he will permit the relator to practice in his courtroom without interference, this application is moot.
SUMMERS, J., concurs in the denial on the ground that, in view of the response of the trial judge, the matter is moot.
DIXON, CALOGERO and DENNIS, JJ., are of the opinion the writ should be granted and the district judge ordered to permit applicant to appear and practice law in his division of court.